H. T. Kellogg, J.:
The husband of the claimant was a locomotive engineer who operated a switch engine in the railroad yards of the appellant. On January 27, 1918, at about four-forty-five p. m. he was *64discovered in the cab of his engine in an unconscious condition. He never regained consciousness, and died about three weeks later. Physicians have testified that his death was due to poisoning by carbon monoxide gas escaping from the firepot of his engine. At the time when he was thus found hé had brought his engine unhooked from any cars into the Syracuse yards from Belle Isle station intending to return it to the round house and quit work for the day. He had taken from Salina to Belle Isle a string of twenty-three cars, among which was car G. N. 14,406. Under a bill of lading made out two days previously, or on January twenty-fifth, this car had been consigned from Syracuse to East Cambridge, Mass. As the trip from Salina to Belle Isle had taken an hour, and the trip of the light engine from Belle Me to Syracuse had taken an hour and a half, it is apparent that the former trip accomplished something more than the mere switching and sorting of cars in a railroad yard. The train conductor said: “ He switched those cars in the morning and got them on to the classification track to take to Belle Me. After we got off the classification track, we were all done with the switching. When we left Safina, we were done with the switching. We stored the train in the Belle Isle yard.” It is a fair inference that the twenty-three cars became a made up train at Safina; that when the train pulled out of Safina actual transit of car G. N. 14,406 for a point beyond the State had begun; that the train was halted at Belle Me merely to afford a trunk fine locomotive opportunity to hitch on; that the stop was a mere interruption of an interstate journey already begun by car G. N. 14,406. Moreover, the parties have expressly stipulated that this car was an interstate car. The following appears in the record: “By Deputy Commissioner Richards: You will concede that there were interstate cars in the string? By Mr. Gregg: Yes, in the string he took up to Belle Me.” As a car is interstate or intrastate accordingly as its cargo is in the course of transportation to points without or within the State, a stipulation that it is an interstate car is necessarily a stipulation that interstate transportation of its cargo has begun. Even if the stipulation is not conclusive, however, car G. N. 14,406, having begun its journey under a billing to East Cambridge, Mass., was in the course of an interstate trans*65portation when stored at Belle Isle. (Kinsella. v. New York Central Railroad Co., 186 App. Div. 856; O’Brien v. Pennsylvania Railroad Co., 187 id. 839.) Accordingly we have a so-called accidental injury to a locomotive engineer at a point of time when he was returning from performing an interstate service with an engine which he was-about to put up for the night. This brings the case directly within Erie R. R. Co. v. Winfield (244 U. S. 170). Indeed, that case goes one step further than is necessary here. There the engineer was engaged all day merely in switching interstate and intrastate cars in a railroad yard, and had actually placed his engine in the round house for the night, when in journeying across the yards towards his home he received accidental injuries from which he died. It was held that he was then in the course of an employment in interstate commerce. It follows that in the case before us the husband was thus employed and that a claim for his death was not within the jurisdiction of the Industrial Commission.
The award should be reversed and the claim dismissed.
All concur, except John M. Kellogg, P. J., and Woodward, J., dissenting.
Award reversed and claim dismissed.